


Exhibit 10.22(i)

 

EIGHTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

 

THIS EIGHTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into this 30th day of December, 2005, by and among Silicon Valley Bank
(“Bank”), Aspen Technology, Inc., a Delaware corporation and AspenTech, Inc., a
Texas corporation (jointly and severally, “Borrower”) whose address is Ten Canal
Park, Cambridge, Massachusetts 02141.

 

RECITALS

 


A.            BANK AND BORROWER HAVE ENTERED INTO THAT CERTAIN LOAN AND SECURITY
AGREEMENT DATED AS OF JANUARY 30, 2003, AS AMENDED BY THAT CERTAIN FIRST LOAN
MODIFICATION AGREEMENT BY AND BETWEEN BANK AND BORROWER DATED AS OF JUNE 27,
2003, THAT CERTAIN SECOND LOAN MODIFICATION AGREEMENT BY AND BETWEEN BANK AND
BORROWER DATED AS OF SEPTEMBER 10, 2004, THAT CERTAIN THIRD LOAN MODIFICATION
AGREEMENT BY AND BETWEEN BANK AND BORROWER DATED AS OF JANUARY 28, 2005, THAT
CERTAIN FOURTH LOAN MODIFICATION AGREEMENT BY AND BETWEEN BANK AND BORROWER
DATED AS OF APRIL 1, 2005, THAT CERTAIN FIFTH LOAN MODIFICATION AGREEMENT BY AND
BETWEEN BANK AND BORROWER DATED AS OF MAY 6, 2005, THAT CERTAIN SIXTH LOAN
MODIFICATION AGREEMENT BY AND BETWEEN BANK AND BORROWER DATED AS OF JUNE 15,
2005, AND THAT CERTAIN SEVENTH LOAN MODIFICATION AGREEMENT BY AND BETWEEN BANK
AND BORROWER DATED AS OF SEPTEMBER, 2005 (AS THE SAME MAY FROM TIME TO TIME BE
FURTHER AMENDED, MODIFIED, SUPPLEMENTED OR RESTATED, THE “LOAN AGREEMENT”).


 


B.            BANK HAS EXTENDED CREDIT TO BORROWER FOR THE PURPOSES PERMITTED IN
THE LOAN AGREEMENT.


 


C.            BORROWER HAS REQUESTED THAT BANK AMEND THE LOAN AGREEMENT TO
INCREASE THE AMOUNT AVAILABLE TO BE BORROWED UNDER THE BORROWING BASE.


 


D.            BANK HAS AGREED TO SO AMEND CERTAIN PROVISIONS OF THE LOAN
AGREEMENT, BUT ONLY TO THE EXTENT, IN ACCORDANCE WITH THE TERMS, SUBJECT TO THE
CONDITIONS AND IN RELIANCE UPON THE REPRESENTATIONS AND WARRANTIES SET FORTH
BELOW.


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 


1.             DEFINITIONS.  CAPITALIZED TERMS USED BUT NOT DEFINED IN THIS
AMENDMENT SHALL HAVE THE MEANINGS GIVEN TO THEM IN THE LOAN AGREEMENT.


 


2.             AMENDMENT TO LOAN AGREEMENT.


 


2.1          SECTION 1.  (CREDIT LIMIT).  BORROWER HEREBY REAFFIRMS THAT BANK
HAS AN EXISTING SECURITY INTEREST IN ALL ASSETS OF THE BORROWER (EXCEPT FOR
INTELLECTUAL PROPERTY, PURSUANT


 

--------------------------------------------------------------------------------



 


TO THE LOAN AGREEMENT), INCLUDING, WITHOUT LIMITATION, BORROWER’S CERTIFICATE OF
DEPOSIT ACCOUNT #8800061180 AND ALL OTHER DEPOSIT ACCOUNTS.  IN CONSIDERATION OF
BANK ENTERING INTO THIS AMENDMENT AND ALLOWING LOANS UNDER THE LOAN AGREEMENT TO
EXCEED THE AMOUNTS STATED IN ITEM “(B)” OF SECTION 1 ENTITLED CREDIT LIMIT OF
THE SCHEDULE TO LOAN AND SECURITY AGREEMENT (BUT AT NO TIME EXCEEDING THE
MAXIMUM CREDIT LIMIT) (THE “OVERADVANCE AMOUNT”), BORROWER WILL ESTABLISH A
CERTIFICATE OF DEPOSIT IN A MINIMUM AMOUNT EQUAL TO 100% OF THE OVERADVANCE
AMOUNT (AND SHALL BE IN EXCESS OF THE CASH REQUIRED UNDER THE “MINIMUM CASH OR
EXCESS AVAILABILITY” COVENANT) (THE “ADDITIONAL CD”) WHICH ADDITIONAL CD BALANCE
SHALL BE INCREASED, RELEASED AND DECREASED PROPORTIONATELY, MONTHLY WITH THE
OUTSTANDING BALANCES OF OVERADVANCE AMOUNT.  BORROWER ACKNOWLEDGES THAT BANK
WILL PLACE A HOLD ON THE ADDITIONAL CD.  BORROWER UNDERSTANDS THAT IN ADDITION
TO ALL OF THE RIGHTS AND.  REMEDIES THAT MAY BE AVAILABLE BY LAW TO BANK UPON AN
EVENT OF DEFAULT, BANK MAY LIQUIDATE AND OBTAIN ALL FUNDS IN AND FROM THE ANY
CERTIFICATES OF DEPOSIT OR OTHER DEPOSIT ACCOUNTS TO PAY ANY AND ALL OBLIGATIONS
OWING TO BANK.


 


3.             LIMITATION OF AMENDMENT.


 


3.1          THE AMENDMENT SET FORTH IN SECTION 2, ABOVE, IS EFFECTIVE FOR THE
PURPOSES SET FORTH HEREIN AND SHALL BE LIMITED PRECISELY AS WRITTEN AND SHALL
NOT BE DEEMED TO (A) BE A CONSENT TO ANY AMENDMENT, WAIVER OR MODIFICATION OF
ANY OTHER TERM OR CONDITION OF ANY LOAN DOCUMENT, OR (B) OTHERWISE PREJUDICE ANY
RIGHT OR REMEDY WHICH BANK MAY NOW HAVE OR MAY HAVE IN THE FUTURE UNDER OR IN
CONNECTION WITH ANY LOAN DOCUMENT.


 


3.2          THIS AMENDMENT SHALL BE CONSTRUED IN CONNECTION WITH AND AS PART OF
THE LOAN DOCUMENTS AND ALL TERMS, CONDITIONS, REPRESENTATIONS, WARRANTIES,
COVENANTS AND AGREEMENTS SET FORTH IN THE LOAN DOCUMENTS, EXCEPT AS HEREIN
AMENDED, ARE HEREBY RATIFIED AND CONFIRMED AND SHALL REMAIN IN FULL FORCE AND
EFFECT.


 


4.             REPRESENTATIONS AND WARRANTIES.  TO INDUCE BANK TO ENTER INTO
THIS AMENDMENT, BORROWER HEREBY REPRESENTS AND WARRANTS TO BANK AS FOLLOWS:


 


4.1          IMMEDIATELY AFTER GIVING EFFECT TO THIS AMENDMENT (A) THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THE LOAN DOCUMENTS ARE TRUE,
ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS AS OF THE DATE HEREOF (EXCEPT TO
THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES RELATE TO AN EARLIER DATE, IN
WHICH CASE THEY ARE TRUE AND CORRECT AS OF SUCH DATE), AND (B) NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING;


 


4.2          BORROWER HAS THE POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS
AMENDMENT AND TO PERFORM ITS OBLIGATIONS UNDER THE LOAN AGREEMENT, AS AMENDED BY
THIS AMENDMENT;


 


4.3          THE ORGANIZATIONAL DOCUMENTS OF BORROWER DELIVERED TO BANK ON THE
DATE OF THE LOAN AGREEMENT REMAIN TRUE, ACCURATE AND COMPLETE AND HAVE NOT BEEN
AMENDED, SUPPLEMENTED OR RESTATED AND ARE AND CONTINUE TO BE IN FULL FORCE AND
EFFECT;


 


4.4          THE EXECUTION AND DELIVERY BY BORROWER OF THIS AMENDMENT AND THE
PERFORMANCE BY BORROWER OF ITS OBLIGATIONS UNDER THE LOAN AGREEMENT, AS AMENDED
BY THIS AMENDMENT, HAVE BEEN DULY AUTHORIZED;


 


2

--------------------------------------------------------------------------------



 


4.5          THE EXECUTION AND DELIVERY BY BORROWER OF THIS AMENDMENT AND THE
PERFORMANCE BY BORROWER OF ITS OBLIGATIONS UNDER THE LOAN AGREEMENT, AS AMENDED
BY THIS AMENDMENT, DO NOT AND WILL NOT CONTRAVENE (A) ANY LAW OR REGULATION
BINDING ON OR AFFECTING BORROWER, (B) ANY CONTRACTUAL RESTRICTION WITH A PERSON
BINDING ON BORROWER, (C) ANY ORDER, JUDGMENT OR DECREE OF ANY COURT OR OTHER
GOVERNMENTAL OR PUBLIC BODY OR AUTHORITY, OR SUBDIVISION THEREOF, BINDING ON
BORROWER, OR (D) THE ORGANIZATIONAL DOCUMENTS OF BORROWER;


 


4.6          THE EXECUTION AND DELIVERY BY BORROWER OF THIS AMENDMENT AND THE
PERFORMANCE BY BORROWER OF ITS OBLIGATIONS UNDER THE LOAN AGREEMENT, AS AMENDED
BY THIS AMENDMENT, DO NOT REQUIRE ANY ORDER, CONSENT, APPROVAL, LICENSE,
AUTHORIZATION OR VALIDATION OF, OR FILING, RECORDING OR REGISTRATION WITH, OR
EXEMPTION BY ANY GOVERNMENTAL OR PUBLIC BODY OR AUTHORITY, OR SUBDIVISION
THEREOF, BINDING ON EITHER BORROWER, EXCEPT AS ALREADY HAS BEEN OBTAINED OR
MADE; AND


 


4.7          THIS AMENDMENT HAS BEEN DULY EXECUTED AND DELIVERED BY BORROWER AND
IS THE BINDING OBLIGATION OF BORROWER, ENFORCEABLE AGAINST BORROWER IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY, REORGANIZATION, LIQUIDATION, MORATORIUM OR OTHER SIMILAR
LAWS OF GENERAL APPLICATION AND EQUITABLE PRINCIPLES RELATING TO OR AFFECTING
CREDITORS’ RIGHTS.


 


5.             COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND ALL OF SUCH COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


6.             EFFECTIVENESS.  THIS AMENDMENT SHALL BE DEEMED EFFECTIVE UPON
(A) THE DUE EXECUTION AND DELIVERY TO BANK OF THIS AMENDMENT BY EACH PARTY
HERETO, AND (B) BANK’S RECEIPT OF THE ACKNOWLEDGMENT OF AMENDMENT AND
REAFFIRMATION OF GUARANTY SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS SCHEDULE
1, DULY EXECUTED AND DELIVERED BY EACH GUARANTOR.


 

[Signature page follows.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

 

BORROWER

 

 

 

 

 

Silicon Valley Bank

 

Aspen Technology, Inc.

 

 

 

 

 

 

 

 

 

By:

 

 

By:

           /s/

 

Name:

 

 

Name:

Leo S. Vannoni

 

Title:

 

 

Title:

VP/Treasurer

 

 

 

 

 

 

 

 

 

AspenTech, Inc.

 

 

 

 

 

 

 

 

 

 

 

By:

             /s/

 

 

 

Name:

Leo S. Vannoni

 

 

 

Title:

VP/Treasurer

 

 

4

--------------------------------------------------------------------------------


 

Schedule 1

 

ACKNOWLEDGMENT OF AMENDMENT
AND REAFFIRMATION OF GUARANTY

 

Section 1.    Guarantor hereby acknowledges and confirms that it has reviewed
and approved the terms and conditions of the Eighth Amendment to Loan and
Security Agreement dated as of even date herewith (the “Amendment”).

 

Section 2.    Guarantor hereby consents to the Amendment and agrees that the
Guaranty relating to the Obligations of Borrower under the Loan Agreement shall
continue in full force and effect, shall be valid and enforceable and shall not
be impaired or otherwise affected by the execution of the Amendment or any other
document or instrument delivered in connection herewith.

 

Section 3.  Guarantor represents and warrants that, after giving effect to the
Amendment, all representations and warranties contained in the Guaranty are
true, accurate and complete as if made the date hereof.

 

Dated as of December 30, 2005

 

GUARANTOR

AspenTech Securities Corp.

 

 

 

 

 

By:

            /s/

 

 

Name

Charles Kano

 

 

Title:

CFO

 

 

5

--------------------------------------------------------------------------------
